Citation Nr: 1048253	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for intermittent 
temporomandibular joint dysfunction (TMJ), to include as 
extraschedular.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1987 to August 
2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which the RO 
granted service connection for TMJ and assigned a noncompensable 
evaluation from September 1, 2004.  The Veteran perfected an 
appeal seeking a higher initial rating. 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing has been reviewed and associated with the claims 
file.

The Veteran's claim was previously before the Board and was 
remanded in October 2007 and December 2009 for further 
development.  Because the Veteran has disagreed with the initial 
rating assigned following the grant of service connection for 
TMJ, the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDING OF FACT

Since service connection, the Veteran has inter-incisal movement 
of no less than 46 mm but has experienced additional functional 
loss due to pain on movement of the jaw.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for service-
connected intermittent TMJ have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.150, 
Diagnostic Code 9905 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

A January 2005 pre-rating notice letter described the evidence 
necessary to substantiate a claim for service connection, and met 
all of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to it 
that any records pertinent to his claim are received by VA.

This notification would also apply to the "downstream" issue of 
entitlement to a higher initial rating.  The Unites States Court 
of Appeals for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); 
Dingess, 19 Vet. App. at 491.  The Board notes a March 2006 
letter provided notice as to how disability ratings and effective 
dates are assigned, and the type of evidence that impacts these 
types of determinations, consistent with Dingess v. Nicholson, 19 
Vet. App. 473.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter decided herein on appeal. Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service treatment 
records, private treatment records, and reports of VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements and testimony provided 
by the Veteran.  In addition, written statements submitted by his 
spouse and supervisors were considered.  Thus, the Board finds 
that all necessary notification and development action on this 
claim has been accomplished.

II.  Analysis

The Veteran's TMJ has been assigned a noncompensable rating under 
DC 9905. Under this code, a 10 percent rating is assigned when 
the inter-incisal range of motion is limited to between 31 and 40 
mm; while a 20 percent rating is assigned when it is between 21 
and 30 mm.  A 10 percent rating may also be assigned when the 
range of lateral excursion is limited to between 0 and 4 mm.  

The claims file contains various private records; however these 
private treatment records do not show treatment for the Veteran's 
TMJ condition.  Thus, the February 2005 VA examination report and 
the Veteran's service treatment records are the only medical 
evidence in the claims file pertaining to the Veteran's TMJ 
disability.  

Service treatment records show continued complaints of and 
treatment for TMJ beginning in 1987.  An October 1988 record 
shows that the Veteran complained of pain and discomfort in the 
right ear area and reported not being able to close his mouth all 
of the way on the right side.  Objectively, the Veteran had full 
range of opening and lateral motion.  There was no clicking or 
popping noted.  Dental treatment notes from 1995 also showed 
continued complaints of TMJ pain in the joint area.  The Veteran 
was prescribed a bite guard but reported no real improvement.  

At his February 2005 VA examination, the Veteran gave a chronic 
history of treatment in the military for TMJ problems with 
extraction of teeth (3rd molars), grinding of teeth and the 
wearing of a mouth guard (which per patient did not help).  TMJ 
complaints were first diagnosed in 1987.  His chief complaint is 
one of intermittent feeling of popping and fullness along the 
right face associated with pain.  This could occur for one to two 
days and be absent for six months.  The examination was 
unremarkable for any positive findings other than a slight 
malocclusion along the right quadrant (teeth were not in complete 
occlusion). The February 2005 VA examiner recorded the Veteran's 
limitation of inter-incisal range of motion as 46mm.  

In addition to the medical evidence of record, the Board has also 
considered all of the lay evidence that has been submitted.  

In a September 2005 written statement the Veteran stated that the 
pain in his jaw was constant and required him to consume 
medication on an almost daily basis.  He stated that he has a 
constant sensation of a bubble or balloon on the right side of 
his jaw.  The Veteran reported an uneven bite and the inability 
to chew on the right side of his mouth.  He stated that yawning 
was extremely painful and often resulted in his jaw joint 
popping, clicking, or locking in an open position.  The Veteran 
stated that he could not lean or even rest his chin on his hands 
due to jaw pain.  Additionally, the Veteran clarified that when 
he told the February 2005 examiner that it "occurred for one to 
two days and then be absent for six months," he was referring to 
the amount of times the condition is severe and not simply 
stating when the pain was present, as the Veteran has stated that 
the condition produces pain and symptoms daily.

April 2006 statements from the Veteran's spouse and supervisors 
at work show that the Veteran has had to miss work due to the 
severity of his jaw pain.  The Veteran's supervisor and immediate 
supervisors stated that in the past eighteen months the Veteran 
missed 20.5 days from work because of problems with the Veteran 
TMJ, in part.  In addition, his spouse reported that the pain was 
so bad that no less than one week out of every three to four 
months the pain in the Veteran's jaw was so severe that he was 
unable to sleep, talk, or move his head.  She also stated that 
the Veteran no longer was able to chew gum, or eat steak, corn on 
the cob, nuts, or hard fruit.

At the Veteran's June 2006 Board hearing, the Veteran testified 
that when he was on active duty, he ground his teeth.  He stated 
that he was prescribed night hard guards and soft guards for 
activity during the day.  Currently, he reported feeling like 
there was a balloon on his joint.  He stated that from time to 
time if he put his hand on his jaw and leaned on it, his jaw 
might actually pop out and he would get a lot of pain.  The 
Veteran also discussed how his TMJ had affected his eating 
habits.  

Under DC 9905 the Veteran is not entitled to a higher rating.  In 
order to warrant a compensable 10 percent rating, the inter-
incisal range of motion has to be limited to between 31 and 40 
mm.  Since service connection, the evidence of record shows that 
the Veteran's inter-incisal range of motion has been no less than 
46mm.  

The Board has also considered whether a compensable rating is 
warranted under other potentially applicable diagnostic codes.  
However, because loss of any part of the mandible or nonunion of 
the mandible has not been shown, an evaluation is not warranted 
under Diagnostic Code 9901, 9902, or 9903.  See 38 C.F.R. § 
4.150.

Also, although the Veteran's TMJ dysfunction is a dental 
disability, see 38 C.F.R. § 4.150, by its nature it amounts to a 
musculoskeletal disability of a joint (the jaw), rather than of 
the teeth or gums.  Therefore, the Board must determine whether a 
compensable rating is warranted for any functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  

In this case the Board has considered the statements made by the 
Veteran, his spouse, and supervisors.  Notably, that the pain is 
so bad that no less than one week out of every three to four 
months the pain in the Veteran's jaw was so severe that he was 
unable to sleep, talk, or move his head, and that he has to miss 
work on occasion due to the severity of the pain.  Thus, with 
consideration of the Deluca factors, the Board finds that the 
Veteran's disability more nearly approximates a 10 percent rating 
for his service connected TMJ.  

ExtraSchedular Consideration

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The Board itself may not assign an extraschedular rating in the 
first instance, but must leave that initial determination to the 
Under Secretary for Benefits or the Director of the Compensation 
& Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001) (recognizing that "the [Board] is not authorized to assign 
an extraschedular rating in the first instance under 38 C.F.R. § 
3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 
93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

In this case, the Board remanded the Veteran's claim to the RO so 
that that the claim could be referred to the Under Secretary for 
Benefits or the Director of Compensation Service for 
consideration of whether an "extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disabilities," was 
necessary.  Pursuant to the remand, the RO referred the claim and 
the Director of Compensation and Pension Service considered the 
issue and made a determination in writing in July 2010.  The 
Director found that based on the evidence of record, the 
Veteran's disability did not present such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  

The Board may determine, after an initial review by the 
authorities pursuant to 38 C.F.R. §  3.321(b)(1) the propriety of 
assigning an extraschedular evaluation.  Smallwood, supra 
(acknowledging that precedent did "not limit the [Board's] duty 
to consider whether an extraschedular rating should be addressed 
by the appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who possess the 
delegated authority to assign such a rating in the first 
instance") (emphasis in original).  

After considering the evidence of record, the Board finds that 
the Veteran is not entitled to a higher rating on an 
extraschedular basis.  Though the evidence record demonstrates 
that the Veteran's TMJ causes some interference with his 
employment, the Board finds that the level of interference does 
not rise to the level of marked interference.  For example, the 
April 2006 statement from one of the Veteran's supervisors stated 
that the in the past eighteen months, the Veteran had missed 20.5 
days of work because of problems with his knees or jaw.  
Similarly, another April 2006 statement from a supervisor 
indicated that the Veteran had missed some work because of 
problems with his knees and jaw.  Thus, both supervisors point to 
the Veteran's knee as a contributing factor to the Veteran's 20.5 
days of missed work.  Even if the Veteran had missed 20.5 days of 
missed work over a year and half span of time, due solely to his 
service-connected TMJ, the Board does not find that this would be 
marked interference with the Veteran's employment.  In addition, 
the Veteran has not contended that his TMJ disability has 
resulted in frequent periods of hospitalization.  

Given that the schedular criteria allows for consideration of 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45, the Board 
finds that the Veteran's disability picture is adequately 
contemplated by the rating criteria.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent rating for intermittent TMJ, on a 
schedular basis, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


